DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting an input unit configured to receive…” in claims 1,9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0298033) in view of Liang et al. (US 2020/0174661).
As to Claim 1, Lee discloses A mobile terminal comprising: a body (fig.1-2- first and second body 101, 102; para.0064); an input unit configured to receive a signal ({This element is interpreted under 35 U.S.C. 112(f) as the user input unit 123 (touch key, push key, mechanical key, soft key, and the like}; figs.1-2-para.0036-user input unit 130; fig.1, 7A- para.0038, 0066-display 151 may display UI or GUI for user input);
a display coupled to the body, wherein a display region viewable from a front face of the body is variable according to switching between an enlarged display mode and a reduced display mode (fig.3-4 display 151, where display region 151a may switched from a closed status (reduced mode) to open status (enlarged mode)); and 
a controller, wherein the controller is configured to: control output of at least one application at the display in the enlarged display mode (fig.6b- para.0075,0077- broadcasting application may be executed when in displays are in open status as a single screen); 
determine whether the at least one application at the display in the enlarged display mode includes a preset application (para.0075-controller may execute a specific application (i.e. broadcasting application); para.0098- in open status, when the received call is executed in the speaker mode, a GUI may be displayed that inquires whether the specific application executed before the call is received is continuously performed), wherein the preset application is designated by user setting; and 
control, upon receiving an event, output of an application corresponding to the event at a first region based on a signal for confirming the received event (fig.7A, 9-- para.0078-0079-call operation is received, a GUI is provided for user to select whether to receive the call or not, and if user selects yes, a second GUI is then displayed in display region 151a for allowing the user to select a conversation mode of the received call),
wherein the first region is an event application region when the preset application is being output in the enlarged display mode (figs.6b, 7a, 9, 11-13- in open status, when user selects speaker mode, the call operation is displayed in display region 151a, while the broadcasting application is being output in display region 151b {display region 151a is an event application region}; fig.15- in open status, ) and 
the first region is a main region of the enlarged display mode when the preset application is not being output in the enlarged display mode (fig.9-10- in open status, when user selects the conversation mode as normal mode, the second display region 151b is off, the broadcasting application is not displayed, while the operation call is displayed in display region 151a {display region 151a is read as main region}; para.0098- when in speaker phone mode, a third GUI may be displayed that inquires whether the specific application executed before the call is continuously executed or whether restrictive execution of the specific application is performed).
Lee does not expressly disclose wherein the preset application is designated by user setting.
Liang et al. discloses wherein the preset application is designated by user setting (para.0056-0058- when in open state, a first application may be displayed in the first display area, where the first application is a preset application that may set by the user via an editing interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee with the teachings of Liang et al., the motivation being to display an application in the first display area according to user’s preference. 

As to Claim 2, Lee in view of Liang et al. disclose wherein the preset application is a video playback application (Lee-para.0024, 0050; Liang-para.0058). 

As to Claim 3, Lee in view of Liang et al. disclose wherein the controller is further configured to control output of an event generation window corresponding to the received event (Lee-fig.6B,7A,9A- para.0079-0080- display information window 15 is displayed on display area 151a for informing the user of a received call and GUI 20 inquires whether to accept or reject the received call), and control output of 
As to Claim 5, Lee in view of Liang et al. disclose wherein the event generation window is output at a region having a history in which the application corresponding to the event has been executed (Lee-para.0078- when receives a call, the display information 15 and GUI 20 are displayed to the first display area 151a and/or 151b {where display areas 151a/b are read as regions having a history corresponding to a received call been executed}).

As to Claim 6, Lee in view of Liang et al. disclose wherein the event application region is a region having a history in which the application corresponding to the event has been executed (Lee-figs.7A,9,9-13; the received call in speaker phone mode as selected by user may be executed in display area 151a and/or 151b).

As to Claim 7, Lee in view of Liang e al. wherein the controller is further configured to control, upon receiving the event, output of a visual effect to indicate a region at which the application corresponding to the event is capable of being output based on the signal for confirming the event, while an application is being output on a full screen in the enlarged display mode (Lee-6B-fig.7A,9A- while the specific application (for example, the broadcast application) is output on full screen (see fig.6B), and an incoming call is received, a display message 15 and GUI 20 is displayed on display area 151a, while the broadcast application is displayed on display area 151A).


As to Claim 16, Lee in view of Liang et al. disclose wherein the controller is further configured to: control output of a first application at the display in a reduced display mode (fig.14- received call is executed in normal mode while the terminal is in closed status (reduced display mode)); and control, upon receiving a second event (fig.14- para.0115-GUI 60 inquires whether specific application is continuously executed, if yes, GUI 65 is then displayed for determining whether one of or both of first and second areas 151a, 151b are used to output video information), output of an application corresponding to the second event at a second region based on a first signal for confirming the second event when the mobile terminal is in the reduced display mode (fig.14-15- para.0118-0119- when single display is selected, specific application is output as depicted in fig. 6a-to one of the display areas 151a; when dual display is selected, specific application is output on both display areas 151a and 151b-fig.6b). 

As to Claim 10, Lee in view of Liang et al. disclose wherein the second region is a display region viewable from a rear face of the body (Lee-fig.2-3- display area 151b is viewable from a rear face of body). 

As to Claim 11, Lee in view of Liang et al. disclose wherein the controller is further configured to switch the display to the enlarged display mode based on the first signal, and 3 Attorney Docket No. 2060-70008wherein the second region is the display region viewable from the front face of the body (Lee-fig.14- para.0115-GUI 60 inquires 

As to Claim 13, Lee in view of Liang et al. disclose wherein the controller is further configured to control output of the first application at a display region viewable from a rear face of the body based on the first signal (Lee-fig.14- when single display is selected, the specific application is executed on one display area 151a or 151b viewable from rear face of the body (fig.6a)), and control output of the application corresponding to the second event at the display region viewable from the front face of the body (Lee-fig.14- para.0118-0119-when dual display is selected, specific application is output on both display areas 151a and 151b(fig.6b)).

As to Claims 14, 17 are method claims drawn to the apparatus of Claims 1, 16 and are rejected for the same reasons as set forth above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0298033) in view of Liang et al. (US 2020/0174661), further in view of Bae et al. (US 2016/0062515).
As to Claim 4, Lee in view of Liang et al. do not expressly disclose wherein the controller is further configured to control output of the application corresponding to the event at a pop-up window based on a second signal for selecting the event generation window. 
Bae et al. discloses wherein the controller is further configured to control output of the application corresponding to the event at a pop-up window based on a second signal for selecting the event generation window (figs.28C-29A- paras.0177-0178- application execution screen (pop-up window) are displayed in response to user input from the information list, and where user may then select a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee in view of Liang et al., by outputting an application execution screen as disclosed by Bae et al., in response to accepting the incoming call (of Lee) the motivation being to be able to control and display the application execution screen independently of each other (Bae-para.0177).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0298033) in view of Liang et al. (US 2020/0174661), further in view of Kim et al. (US 2016/0132074).
As to Claim 12, Lee in view of Liang et al. do not expressly disclose wherein the controller is further configured to determine a position of the second region based on a drag direction of the first signal, wherein the first signal is a touch and drag input signal received by the input unit.
Kim et al. discloses wherein the controller is further configured to determine a position of the second region based on a drag direction of the first signal, wherein the first signal is a touch and drag input signal received by the input unit (fig.12B-para.0293-0294- the position of execution screen of icon 1240 is determined based on drag input applied to the icon in a direction of one of first 251a or second 251b region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee in view Liang et al., with the teachings of Kim et al., the motivation being to be able to quickly execute an application corresponding to an event using a touch input, thus a user’s convenience can be enhanced (para.0291, 0341-Kim).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot because new ground of rejection has been applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627